Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made,  entered into
and effective as of                   , 20     (the “Effective Date”) by and
among UNITED STATIONERS INC., a Delaware corporation (hereinafter, together with
its successors, referred to as “Holding”), UNITED STATIONERS SUPPLY CO., an
Illinois corporation (hereinafter, together with its successors, referred to as
the “Company”, and, together with Holding, the “Companies”), and
                                 (hereinafter referred to as the “Executive”).

 

WHEREAS, the Companies and Executive are parties to an Executive Employment
Agreement dated               , 20    , and amended as of                and
             (the “Prior Agreement”);

 

WHEREAS, the Companies and Executive acknowledge and agree that it is in their
mutual best interests to amend and restate the Prior Agreement to provide more
consistency among the severance and change of control benefits provided to the
Company’s various executive officers, to facilitate shareholder communication
about this aspect of the Company’s executive compensation program, and conform
to shareholder expectations for compensation terms provided to executives;

 

WHEREAS, Executive is a key member of the management of the Companies and is
expected to devote substantial skill and effort to the affairs of the Companies,
and the Companies desire to recognize the significant personal contribution that
Executive makes and is expected to continue to make to further the best
interests of the Companies and their shareholders; and

 

WHEREAS, it is desirable and in the best interests of the Companies and its
shareholders to obtain the benefits of Executive’s services and attention to the
affairs of the Companies, and to provide inducement for Executive (1) to remain
in the service of the Companies in the event of any proposed or anticipated
Change of Control and (2) to remain in the service of the Companies in order to
facilitate an orderly transition in the event of a Change of Control; and

 

WHEREAS, it is desirable and in the best interests of the Companies and their
shareholders that Executive be in a position to make judgments and advise the
Companies with respect to any proposed Change of Control without regard to the
possibility that Executive’s employment may be terminated without compensation
in the event of a Change of Control; and

 

WHEREAS, Executive will have access to confidential, proprietary and trade
secret information of the Companies and their subsidiaries, and it is desirable
and in the best interests of the Companies and their shareholders to protect
confidential, proprietary and trade secret information of the Companies and
their subsidiaries, to prevent unfair competition by former executives of the
Companies following separation of their employment with the Company and to
secure cooperation from former executives with respect to matters related to
their employment with the Company; and

 

WHEREAS, it is desirable and in the best interests of the Companies and their
shareholders to obtain commitments from Executive with respect to Executive’s
service with the Company, and to facilitate a smooth transition upon separation
from service for former executives,

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.              Definitions.

 

(a)           As used in this Agreement, the following terms have the respective
meanings set forth below:

 

“Accrued Benefits” means (i) all salary earned or accrued through the date the
Executive’s employment is terminated, (ii) reimbursement for any and all monies
expended by Executive in connection with the Executive’s employment for
reasonable and necessary out-of-pocket business expenses incurred by the
Executive in performance of services for the Company through the date the
Executive’s employment is terminated, (iii) all accrued and unpaid annual
incentive compensation awards for the year immediately prior to the year in
which the Executive’s employment is terminated, and (iv) all other payments and
benefits payable on or after termination of employment to which the Executive is
entitled at the date of termination under the terms of any applicable
compensation arrangement or benefit plan or program of the Company.  “Accrued
Benefits” shall not include any entitlement to severance pay or severance
benefits under any Company severance policy or plan generally applicable to the
Company’s salaried employees.

 

“Affiliate” shall have the meaning given such term in Rule 12b-2 of the Exchange
Act.

 

“Board” shall mean, so long as Holding owns all of the outstanding Voting
Securities (as hereinafter defined in the definition of Change of Control) of
the Company, the board of directors of Holding.  In all other cases, Board means
the board of directors of the Company.

 

“Cause” shall mean (i) conviction of, or plea of nolo contendere to, a felony
(excluding motor vehicle violations); (ii) theft or embezzlement, or attempted
theft or embezzlement, of money or property or assets of the Company or any of
its Affiliates; (iii) illegal use of drugs; (iv) material breach of this
Agreement or any employment-related undertakings provided in a writing signed by
the Executive prior to or concurrently with this Agreement; (v) gross negligence
or willful misconduct in the performance of Executive’s duties; (vi) breach of
any fiduciary duty owed to the Company, including, without limitation, engaging
in competitive acts while employed by the Company; or (vii) the Executive’s
willful refusal to perform the assigned duties for which the Executive is
qualified as directed by the Executive’s Supervising Officer (as hereinafter
defined) or the Board; provided, that in the case of any event constituting
Cause within clauses (iv) through (vii) which is curable by the Executive, the
Executive has been given written notice by the Companies of such event said to
constitute Cause, describing such event in reasonable detail, and has not cured
such action within thirty (30) days of such written notice as reasonably
determined by the Chief Executive Officer.  For purposes of this definition of
Cause, action or inaction by the Executive shall not be considered “willful”
unless done or omitted by the Executive (A) intentionally or not in good faith
and (B) without reasonable belief that the Executive’s action or inaction was in
the best interests of the Companies, and shall not include failure to act by
reason of total or partial incapacity due to physical or mental illness.

 

“Change of Control” shall mean and include any of the following:

 

(a) Any “Person” (having the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” within the meaning of Section 13(d)(3)) has or acquires “Beneficial
Ownership” (within the meaning

 

2

--------------------------------------------------------------------------------


 

of Rule 13d-3 under the Exchange Act) of 30% or more of the combined voting
power of Holding’s then outstanding voting securities entitled to vote generally
in the election of directors (“Voting Securities”); provided, however, that the
acquisition or holding of Voting Securities by (i) Holding of any of its
Subsidiaries, (ii) an employee benefit plan (or a trust forming a part thereof)
maintained by Holding or any of its Subsidiaries, or (iii) any Person in which
the Executive has a substantial equity interest shall not constitute a Change of
Control.  Notwithstanding the foregoing, a Change of Control shall not be deemed
to occur solely because any Person acquired Beneficial Ownership of more than
the permitted amount of Voting Securities as a result of (A) the issuance of
Voting Securities by Holding in exchange for assets (including equity interests)
or funds with a fair value equal to the fair value of the Voting Securities so
issued or (B) the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by such Person; provided that if a Change of
Control would occur (but for the operation of this sentence) as a result of the
issuance of Voting Securities or the acquisition of Voting Securities by
Holding, and after such issuance or acquisition, such Person becomes the
Beneficial Owner of any additional Voting Securities which increases the
percentage of the Voting Securities Beneficially Owned by such Person to more
than 50% of the Voting Securities of Holding, then a Change of Control shall
occur;

 

(b) At any time during a period of two consecutive years, the individuals who at
the beginning of such period constituted the Board (the “Incumbent Board”) cease
for any reason to constitute more than 50% of the Board; provided, however, that
if the election, or nomination for election by Holding’s stockholders, of any
new director was approved by a vote of more than 50% of the directors then
comprising the Incumbent Board, such new director shall, for purposes of this
subsection (b), be considered as though such person were a member of the
Incumbent Board; provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of (i) either an actual “Election Consent” (as described in
Rule 14a-11 promulgated under the Exchange Act) or other actual solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board
(a “Proxy Contest”), or (ii) by reason of an agreement intended to avoid or
settle any actual or threatened Election Contest or Proxy Contest;

 

(c) Consummation of a merger, consolidation or reorganization or approval by
Holding’s stockholders of a liquidation or dissolution of Holding or the
occurrence of a liquidation or dissolution of Holding (“Business Combination”),
unless, following such Business Combination:

 

(i) the Persons with Beneficial Ownership of Holding, immediately before such
Business Combination, have Beneficial Ownership of more than 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation (or in the election of
a comparable governing body of any other type of entity) resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns Holding or all or substantially all of Holding’s assets
either directly or through one or more subsidiaries) (the “Surviving Company”)
in substantially the same proportions as their Beneficial Ownership of the
Voting Securities immediately before such Business Combination,

 

3

--------------------------------------------------------------------------------


 

(ii) the individuals who were members of the Incumbent Board immediately prior
to the execution of the initial agreement providing for such Business
Combination constitute more than 50% of the members of the board of directors
(or comparable governing body of a noncorporate entity) of the Surviving
Company; and

 

(iii) no Person (other than Holding, any of its Subsidiaries or any employee
benefit plan (or any trust forming a part thereof) maintained by Holding, the
Surviving Company or any Person who immediately prior to such Business
Combination had Beneficial Ownership of 30% or more of the then Voting
Securities) has Beneficial Ownership of 30% or more of the then combined voting
power of the Surviving Company’s then outstanding voting securities; provided,
that notwithstanding this clause (iii), a Change of Control shall not be deemed
to occur solely because any Person acquired Beneficial Ownership of more than
30% of Voting Securities as a result of the issuance of Voting Securities by
Holding in exchange for assets (including equity interests) or funds with a fair
value equal to the fair value of the Voting Securities so issued; provided,
however that a Business Combination with a Person in which the Executive has a
substantial equity interest shall not constitute a Change of Control with
respect to such Participant.

 

(d) The closing of any assignment, sale, conveyance, transfer, lease or other
disposition of all or substantially all of the assets of Holding to any Person
(other than a Person in which the Executive has a substantial equity interest
(in which case there shall not be a Change of Control with respect to such
Participant) and other than a Subsidiary of Holding or other entity, the Persons
with Beneficial Ownership of which are the same Persons with Beneficial
Ownership of Holding and such Beneficial Ownership is in substantially the same
proportions), or the occurrence of the same.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Good Reason” shall mean:  (i) any material breach by the Companies of this
Agreement without Executive’s written consent, or (ii) without Executive’s
written consent:  (A) a material reduction in the Executive’s Base Salary or,
(B) the relocation of the Executive’s principal place of employment more than
fifty (50) miles from its location on the Effective Date.  For purposes of this
Agreement, a Change of Control, alone, does not constitute Good Reason. 
Furthermore, notwithstanding the above, the occurrence of any of the events
described above will not constitute Good Reason unless the Executive gives the
Companies written notice within thirty (30) days after the initial occurrence of
any of such events that the Executive believes that such event constitutes Good
Reason, and the Companies thereafter fail to cure any such event within sixty
(60) days after receipt of such notice.

 

“Person” shall mean any natural person, firm, corporation, limited liability
company, trust, partnership, limited or limited liability partnership, business
association, joint venture or other entity and, for purposes of the definition
of Change of Control herein, shall comprise any “person”, within the meaning of
Sections 13(d) and 14(d) of the Exchange Act, including a “group” as therein
defined.

 

“Subsidiary” shall mean, with respect to any Person, any other Person of which
such first Person owns 20% or more of the economic interest in such Person or
owns or has the power to vote, directly or indirectly, securities representing
20% or more of the votes ordinarily entitled to be cast for the election of
directors or other governing Persons.

 

4

--------------------------------------------------------------------------------


 

(b)           The capitalized terms used in Section 5(j) have the respective
meanings assigned to them in such Section and the following additional terms
have the respective meanings assigned to them in the Sections hereof set forth
opposite them:

 

“Annual Bonus”

 

Section 4(b)

“Base Salary”

 

Section 4(a)

“Bonus Plan”

 

Section 4(b)

“Code”

 

Section 2

“Confidential information or proprietary data”

 

Section 6(a)(2)

“Customer”

 

Section 6(d)(2)

“Disability”

 

Section 5(c)

“Employment Period”

 

Section 2

“Retirement”

 

Section 5(f)

“Supervising Officer”

 

Section 3(a)

“Supplier”

 

Section 6(d)(2)

“Term” and “Termination Date”

 

Section 2

 

Section 2.              Term and Employment Period.  Subject to Section 19
hereof, the term of this Agreement (“Term”) shall commence on the Effective Date
of this Agreement and shall continue until the effective date of termination of
the Executive’s employment hereunder pursuant to Section 5 of this Agreement.
The period during which the Executive is employed by the Companies pursuant to
this Agreement is referred to herein as the “Employment Period.” The date on
which termination of the Executive’s employment hereunder shall become effective
is referred to herein as the “Termination Date.” For purposes of Section 5 of
this Agreement only, the Termination Date shall mean the date on which a
“separation from service” has occurred for purposes of Section 409A of the
Internal Revenue Code and the regulations and guidance thereunder (the “Code”).

 

Section 3.              Duties.

 

(a)           During the Employment Period, the Executive (i) shall serve as
               of the Companies, (ii) shall report directly to an officer of the
Companies (the “Supervising Officer”) who shall be selected by the Board or the
Chief Executive Officer in its or his or her sole discretion, (iii) shall,
subject to and in accordance with the authority and direction of the Board
and/or the Supervising Officer have such authority and perform in a diligent and
competent manner such duties as may be assigned to the Executive from time to
time by the Board and/or the Supervising Officer and (iv) shall devote the
Executive’s best efforts and such time, attention, knowledge and skill to the
operation of the business and affairs of the Companies as shall be necessary to
perform the Executive’s duties.  During the Employment Period, the Executive’s
place of performance for the Executive’s duties and responsibilities shall be at
the Companies’ corporate headquarters office, unless another principal place of
performance is agreed in writing among the parties and except for required
travel by the Executive on the Companies’ business or as may be reasonably
required by the Companies.

 

(b)           Notwithstanding the foregoing, it is understood during the
Employment Period, subject to any conflict of interest policies of the
Companies, the Executive may (i) serve in any capacity with any civic,
charitable, educational or professional organization provided that such service
does not materially interfere with the Executive’s duties and responsibilities
hereunder, (ii) make and manage personal investments of the Executive’s choice,
and (iii) with the prior consent of the Companies’ Chief Executive Officer,
which shall not be unreasonably withheld, serve on the board of directors of one
(1) for-profit business enterprise.

 

5

--------------------------------------------------------------------------------


 

Section 4.              Compensation.  During the Employment Period, the
Executive shall be compensated as follows:

 

(a)           the Executive shall receive, at such intervals and in accordance
with such Company payroll policies as may be in effect from time to time, an
annual salary (pro rata for any partial year) equal to $                        
(“Base Salary”).  The Base Salary shall be reviewed by the Board from time to
time and may, in the Board’s sole discretion, be increased when deemed
appropriate by the Board; if so increased, it shall not thereafter be reduced
(other than an across-the-board reduction applied in the same percentage at the
same time to all of the Companies’ senior executives at the same grade level);

 

(b)           the Executive shall be eligible to earn an annual incentive
compensation award under the Companies’ management incentive or bonus plan, or a
successor plan thereto, as shall be in effect from time to time (the “Bonus
Plan”), subject to achievement of performance goals determined in accordance
with the terms of the Bonus Plan (such annual incentive compensation award, the
“Annual Bonus”), with such Annual Bonus to be payable in a cash lump sum at such
time as bonuses are ordinarily paid to the Companies’ senior executives at the
same grade level;

 

(c)           the Executive shall be reimbursed, at such intervals and in
accordance with such Company policies as may be in effect from time to time, for
any and all reasonable and necessary out-of-pocket business expenses incurred by
the Executive during the Employment Period for the benefit of the Companies,
subject to documentation in accordance with the Companies’ policies;

 

(d)           the Executive shall be entitled to participate in all incentive,
savings and retirement plans, equity-based compensation plans, practices,
policies and programs applicable generally to other senior executives of the
Companies at the same grade level and as determined by the Board from time to
time;

 

(e)           the Executive and/or the Executive’s family, as the case may be,
shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs provided by the Company
to senior executives of the Companies at the same grade level (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, and accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other
executives of the Companies at the same grade level;

 

(f)            the Executive shall be entitled to not less than twenty (20) paid
vacation days per calendar year (pro rata for any partial year); and

 

(g)           the Executive shall be entitled to participate in the Company’s
other executive fringe benefits and perquisites generally applicable to the
Companies’ senior executives at the same grade level in accordance with the
terms and conditions of such arrangements as are in effect from time to time.

 

Section 5.              Termination of Employment.

 

(a)           All Accrued Benefits to which the Executive (or the Executive’s
estate or beneficiary) is entitled shall be payable within thirty (30) days
following the Termination Date, except as otherwise specifically provided herein
or under the terms of any applicable policy, plan or program, in which case the
payment terms of such policy, plan or program shall be determinative.

 

6

--------------------------------------------------------------------------------


 

(b)           Any termination by the Companies, or by the Executive, of the
Employment Period shall be communicated by written notice of such termination to
the Executive, if such notice is delivered by the Companies, and to the
Companies, if such notice is delivered by the Executive, each in compliance with
the requirements of Section 13 hereof.  Except in the event of termination of
the Employment Period by reason of Cause or the Executive’s death, the effective
date of the termination of Executive’s employment shall be no earlier than
thirty (30) days following the date on which notice of termination is delivered
by one party to the other in compliance with the requirements of Section 13
hereof.

 

(c)           If the Employment Period is terminated, other than on or within
two (2) years following the date of a Change of Control, by the Executive for
Good Reason such that the Executive’s separation from service occurs within two
years following the initial existence of the condition giving rise to Good
Reason, or by the Companies for any reason other than Cause or the Executive’s
death or permanent disability, as defined in the Companies’ Board-approved
disability plan or policy as in effect from time to time (“Disability”), then,
as the Executive’s exclusive right and remedy in respect of such termination:

 

(i)            the Executive shall be entitled to receive from the Company the
Executive’s Accrued Benefits in accordance with Section 5(a);

 

(ii)           the Executive shall be entitled to an amount equal to one and
one-half (1½) times the Executive’s then existing Base Salary, to be paid in
such intervals and at such times in accordance with the Company’s payroll
practices in effect from time to time over the eighteen (18) month period
following the Termination Date, but in no event shall such amount paid under
this Section 5(c)(ii) exceed the lesser of (A) $460,000.00 or (B) two (2) times
the sum of Executive’s annualized compensation based upon the annual rate of pay
for services to the Companies for the calendar year prior to the calendar year
in which the Termination Date occurs (adjusted for any increase during that year
that was expected to continue indefinitely if the Executive had not separated
from service), consistent with the parties’ intention that the payments under
this Section 5(c)(ii) constitute a “separation pay plan due to involuntary
separation from service” under Treas. Reg. § 1.409A-1(b)(9)(iii);

 

(iii)          in the event that an amount equal to one and one-half times (1½)
the Executive’s then-existing Base Salary exceeds the limitations of Subsections
5(c)(ii)(A) or (B) above, then the Executive shall be entitled to an additional
lump sum payment equal to the difference between (x) one and one-half (1½) times
the Executive’s then-existing Base Salary and (y) the amount payable to
Executive under Subsection 5(c)(ii), such lump sum payable to Executive  on the
first regular payroll date of the Company to occur following the date that is
six months after the Termination Date;

 

(iv)          the Executive shall be entitled to a payment in an amount equal to
one and one-half (1½) times the actual Annual Bonus award which would otherwise
be payable for the calendar year during which the Termination Date occurs, as if
the Executive had been employed for all of such calendar year based on actual
performance, to be paid at such time as the Annual Bonus award would otherwise
be paid in accordance with the Company’s policies;

 

(v)           the Executive shall be entitled to a lump-sum payment in an amount
equal to the pro-rata actual Annual Bonus  award which would otherwise be
payable for the calendar year during which the Termination Date occurs, with
such pro-rata actual Annual Bonus

 

7

--------------------------------------------------------------------------------


 

award determined by multiplying the Annual Bonus award amount by a fraction, the
numerator of which is the number of days in the calendar year of the Termination
Date elapsed prior to the Termination Date and the denominator of which is three
hundred and sixty-five (365); such lump sum payment to be made on the date that
Annual Bonus payments are made to other participants in the plan, except that if
the Termination Date occurs in 2011, such lump sum payment will be made on the
later of the date that Annual Bonus payments are made to other participants in
the plan or the first regular payroll date of the Company to occur following the
date that is six months after the Termination Date;

 

(vi)          the Executive shall continue to be covered, upon the same terms
and conditions described in Section 4(e) hereof, by the same or equivalent
medical and/or dental insurance plans, programs and/or arrangements as in effect
for the Executive immediately prior to the Termination Date, beginning on the
Termination Date and continuing until the earlier of:  (A) the eighteen (18)
month anniversary following the date of the Executive’s Termination Date, and
(B) the date the Executive receives substantially equivalent coverage under the
plans, programs and/or arrangements of a subsequent employer, provided that
Executive timely pays the Executive’s portion of such coverage, and provided
further that if the Company determines that the coverage to be provided under
this Section 5(c)(vi) would cause a self-insured plan maintained by the Company
to be in violation of the nondiscrimination requirements of Section 105(h) of
the Code, then such coverage will be paid for by the Executive by means of the
Company reporting imputed income to Executive on a monthly basis for the fair
market value of such coverage plus additional imputed amounts to pay any income
tax at source on resulting wages subject to FICA or the income tax withholding
provisions of federal or state tax law, including pyramiding wages and taxes
(and the Company shall be responsible for depositing all applicable withholding
amounts in a timely manner with the appropriate tax authority);

 

(vii)        the Executive shall receive a lump sum payment in an amount equal
to the amount the Company would otherwise expend for 18 month’s coverage for its
share of the premiums for life and disability insurance plans or programs as in
effect for Executive immediately prior to the Termination Date, payable to
Executive within ninety (90) days following the Termination Date; and

 

(viii)        for the period commencing on the Termination Date and ending not
later than the last day of the second calendar year after the Termination Date,
the Executive shall be entitled to receive executive level career transition
assistance services provided by a career transition assistance firm selected by
the Executive and paid for by the Companies in an amount not to exceed ten
percent (10%) of the Executive’s then existing Base Salary.  The Executive shall
not be eligible to receive cash in lieu of executive level career transition
assistance services.

 

(d)           If during the Employment Period, a Change of Control occurs and
the Employment Period is terminated on or within two (2) years following the
date of such Change of Control by the Companies for any reason other than Cause
or Executive’s death or Disability or by the Executive for Good Reason, and, in
the case of Executive’s resignation for Good Reason, the Executive’s separation
from service occurs within two years following the initial existence of the
condition giving rise to Good Reason, then:

 

(i)            the Executive shall be entitled to receive from the Company the
Executive’s Accrued Benefits in accordance with Section 5(a);

 

8

--------------------------------------------------------------------------------


 

(ii)           the Executive shall be entitled to a lump-sum payment in an
amount equal to two (2) times the Executive’s then existing Base Salary, to be
paid within ninety (90) days following the Termination Date, subject to the
requirements of both Section 5(e) and Section 11;

 

(iii)          the Executive shall be entitled to a lump-sum payment in an
amount equal to two (2) times the Executive’s target incentive compensation
award for the calendar year during which the Termination Date occurs, to be paid
within ninety (90) days following the Termination Date;

 

(iv)          the Executive shall be entitled to a lump-sum payment to be paid
within ninety (90)  days following the Termination Date in an amount equal to
the pro-rata target incentive compensation award for the calendar year during
which the Termination Date occurs.  Such pro-rata target incentive compensation
award shall be determined by multiplying the target incentive compensation award
amount by a fraction, the numerator of which is the number of days in the
calendar year of the Termination Date elapsed prior to the Termination Date and
the denominator of which is three hundred and sixty-five (365);

 

(v)           the Executive shall continue to be covered, upon the same terms
and conditions described in Section 4(e) hereof, by the same or equivalent
medical and/or dental insurance plans, programs and/or arrangements as in effect
for the Executive immediately prior to the Change of Control, beginning on the
Termination Date and continuing until the earlier of: (A) the second anniversary
following the date of the Executive’s Termination Date, and (B) the date the
Executive receives substantially equivalent coverage under the plans, programs
and/or arrangements of a subsequent employer, provided that Executive timely
pays the Executive’s portion of such coverage, and provided further that if the
Company determines that the coverage to be provided under this
Section 5(d)(v) would cause a self-insured plan maintained by the Company to be
in violation of the nondiscrimination requirements of Section 105(h) of the
Code, then such coverage will be paid for by the Executive by means of the
Company reporting imputed income to Executive on a monthly basis for the fair
market value of such coverage plus additional imputed amounts to pay any income
tax at source on resulting wages subject to FICA or the income tax withholding
provisions of federal or state tax law, including pyramiding wages and taxes
(and the Company shall be responsible for depositing all applicable withholding
amounts in a timely manner with the appropriate tax authority);

 

(vi)          the Executive shall receive a lump sum payment in an amount equal
to the amount the Company would otherwise expend for 24-month’s coverage for its
share of the premiums for life and disability insurance plans or programs as in
effect for Executive immediately prior to the Termination Date, payable to
Executive within ninety (90) days following the Termination Date;

 

(vii)         the Executive shall receive a lump sum cash payment, payable to
Executive within ninety (90) days following the Termination Date, in an amount
equal to the additional benefit value (on a present value, differential basis)
that would be payable to Executive under the Company’s defined benefit
retirement plan if he had two (2) additional years of credit for purposes of
age, benefit service and vesting;

 

(viii)        if the Executive’s outstanding equity-based incentive awards have
not by then fully vested pursuant to the terms of the Companies’ applicable
equity-based incentive plan(s) and applicable award agreement(s), then to the
extent permitted in those plan(s) and

 

9

--------------------------------------------------------------------------------


 

as provided in the applicable award agreement(s), the Executive shall continue
to vest in the Executive’s unvested equity-based incentive awards following the
Termination Date;

 

(ix)           for the period commencing on the Termination Date and ending not
later than the last day of the second calendar year after the Termination Date,
the Executive shall be entitled to receive executive level career transition
assistance services provided by a career transition assistance firm selected by
the Executive and paid for by the Companies in an amount not to exceed ten
percent (10%) of the Executive’s then existing Base Salary.  The Executive shall
not be eligible to receive cash in lieu of executive level career transition
assistance services; and

 

(x)            the Executive shall be entitled to be reimbursed by the Company
for the Executive’s reasonable attorneys’ fees, costs and expenses incurred in
conjunction with any dispute regarding Section 5(d) if Executive prevails in any
material respect in such dispute, provided that (A) the applicable statutes of
limitations shall not have expired for any claim arising from the dispute that
could be raised in a court of law; (B) Executive shall submit to the Company
verification of legal expenses for reimbursement within 60 days from the date
the expense was incurred; (C) the Company shall reimburse Executive for eligible
expenses promptly thereafter, but in any event not earlier than the first day of
the seventh month following the Termination Date and not later than December 31
of the calendar year following the calendar year in which the expense was
incurred; (D) the expenses eligible for reimbursement during any given calendar
year shall not affect the expenses eligible for reimbursement in any other
calendar year; and (E) the right to reimbursement hereunder may not be
liquidated or exchanged for cash or any other benefit.

 

(e)           Any amounts payable pursuant to Sections 5(c) and 5(d) above shall
be considered severance payments and, except for the Executive’s vested benefits
under the Companies’ employee benefit plans (other than severance plans), shall
be in full and complete satisfaction of the obligations of the Companies to the
Executive in connection with the termination of the Executive’s employment.   
Any cash payment due under Section 5(c) or (d) of this Agreement (with the
exception of a cash payment due under Section 5(c)(ii) which is exempt from Code
section 409A under Treas. Reg. § 1.409A-1(b)(9)(iii)), a cash payment due under
Section 5(c)(iii) that constitutes deferred compensation, any portion of a cash
payment due under Section 5(d)(ii) that constitutes deferred compensation and
any reimbursement under Section 5(d)(x) is intended to constitute a short-term
deferral under Treas. Reg. § 1.409A-1(b)(4) and, accordingly, notwithstanding
any longer time period specified in Section 5(c) or (d), such payment shall be
made no later than two and one-half (2-1/2) months after the end of the calendar
year in which the right to the payment is no longer subject to a substantial
risk of forfeiture within the meaning of the regulations under Code section
409A, with payment in all cases being conditioned on satisfaction of the
requirements of Section 5(h).

 

(f)            If the Employment Period is terminated as a result of the
Executive’s death, Disability or Retirement (as defined below), then the
Executive shall be entitled to (i) the Executive’s Accrued Benefits in
accordance with Section 5(a), (ii) any benefits that may be payable to the
Executive under any applicable Board-approved disability, life insurance or
retirement plan or policy in accordance with the terms of such plan or policy,
and (iii) a lump sum payment in an amount equal to:

 

(A)          in the event the Employment Period is terminated as a result of
Executive’s death or Disability, an amount equal to the pro-rata target Annual
Bonus award

 

10

--------------------------------------------------------------------------------


 

for the calendar year during which the Termination Date occurs by reason of the
Executive’s death or Disability. Such lump sum payment shall be determined by
multiplying the target Annual Bonus award amount by a fraction, the numerator of
which is the number of days in the calendar year of the Termination Date elapsed
prior to the Termination Date and the denominator of which is three hundred and
sixty-five (365); or

 

(B)           in the event the Employment Period is terminated as a result of
Executive’s Retirement, an amount equal to the pro-rata actual Annual Bonus
award for the calendar year during which the Termination Date occurs by reason
of the Executive’s Retirement. Such lump sum payment shall be determined by
multiplying the actual Annual Bonus award amount by a fraction, the numerator of
which is the number of days in the calendar year of the Termination Date elapsed
prior to the Termination Date and the denominator of which is three hundred and
sixty-five (365).

 

In the event the Employment Period is terminated as a result of Executive’s
death, such lump sum payment shall be made within 30 days following the
Termination Date; in the event the Employment Period is terminated as a result
of Executive’s Disability, such lump sum payment shall be made on the first
regular payroll date of the Company to occur following the date that is six
months after the Termination Date; and in the event the Employment Period is
terminated as a result of Executive’s Retirement, such lump sum payment shall be
made on the date that Annual Bonus payments are made to other participants in
the plan except that if the Termination Date occurs in 2011, such lump sum
payment shall be made on the later of the date that Annual Bonus payments are
made to other participants in the plan or the first regular payroll date of the
Company to occur following the date that is six months after the Termination
Date.  As used in this Agreement, “Retirement” shall mean the Executive’s
separation from service (as defined in the regulations promulgated under Code
Section 409A) occurring after the earlier of (i) the Executive reaching age 65
or (ii) the Executive reaching age 55 and having completed at least 10 years of
Service with the Company and its Subsidiaries.

 

(g)          Notwithstanding anything else contained herein, if the Executive
terminates his employment for any reason other than Disability or Retirement and
without Good Reason, or the Companies terminate the Executive’s employment for
Cause, all of the Executive’s rights to payment from the Companies (including
pursuant to any plan or policy of the Companies) shall terminate immediately,
except the right to payment for Accrued Benefits in respect of periods prior to
such termination.

 

(h)           Notwithstanding anything to the contrary contained in this
Section 5, the Executive shall be required to execute the Companies’ then
current standard release agreement as a condition to receiving any of the
payments and benefits provided for in Sections 5(c) and (d), excluding the
Accrued Benefits in accordance with Section 5(a), and no payments and benefits
provided for in Sections 5(c) and (d) other than the Accrued Benefits in
accordance with Section 5(a) shall be payable to Executive unless all applicable
consideration and rescission periods for the release agreement have expired,
Executive has not rescinded the release agreement and Executive is in compliance
with each of the terms and conditions of such release agreement and this
Agreement as of the date of such payments and benefits.  It is acknowledged and
agreed that the then current standard release agreement shall not diminish or
terminate the Executive’s rights under this Agreement.

 

(i)            In the event of a termination of the Executive’s employment
entitling the Executive to benefits under Section 5(c) above, subject to the
Executive’s affirmative obligations pursuant to

 

11

--------------------------------------------------------------------------------


 

Section 6, the Executive shall be under no obligation to seek other employment
or otherwise mitigate the obligations of the Companies under this Agreement.

 

(j)            Notwithstanding any provision to the contrary contained in this
Agreement, if the cash payments due and the other benefits to which Executive
shall become entitled under Section 5, either alone or together with other
payments in the nature of compensation to Executive which are contingent on a
change in the ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company or otherwise, would
constitute a “parachute payment” (as defined in Section 280G of the Code or any
successor provision thereto), such payments or benefits shall be reduced (but
not below zero) to the largest aggregate amount as will result in no portion
thereof being subject to the excise tax imposed under Section 4999 of the Code
(or any successor provision thereto) or being non-deductible to the Company for
Federal Income Tax purposes pursuant to Section 280G of the Code (or any
successor provision thereto), provided, however, that the foregoing reduction
will be made only if and to the extent that such reduction would result in an
increase in the aggregate payment and benefits to be provided to Executive,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes). Executive agrees to take such action as
Employer reasonably requests to mitigate or challenge the application of such
tax, provided that Employer shall supply such counsel and expert advice,
including legal counsel and accounting advice, as may reasonably be required,
and shall be responsible for the payment of such experts’ fees.  If requested by
Executive or the Company, the determination of whether any reduction in payments
or benefits to be provided under this Section 5 or otherwise is required
pursuant to this Section 5(j) will be made by a national accounting firm
selected and reimbursed by the Companies from among the ten (10) largest
accounting firms in the United States as determined by gross revenues, not
then-engaged as the Company’s independent public auditor (the “Accounting
Firm”), subject to Executive’s consent (not to be unreasonably withheld) and the
determination such independent accounting firm will be final and binding on all
parties. In making its determination, the independent accountant will allocate a
reasonable portion of such payments and benefits to the value of any personal
services rendered following the Change in Control and the value of any
non-competition agreement or similar agreements to the extent that such items
reduce the amount of the parachute payment. In the event that any payment or
benefit intended to be provided under this Section 5 or otherwise is required to
be reduced pursuant to this Section 5(j), the Companies shall  make such
reduction first by reducing amounts payable under Section 5(d)(i) and thereafter
by reducing amounts payable under the following Sections of this Agreement in
the following order, as necessary to achieve the reduction: 5(d)(iii), 5(d)(iv),
5(d)(vi), 5(d)(vii), and 5(d)(ii).  Amounts payable as reimbursements under
Sections 5(d)(v) and 5(d)(x), if any, shall not be subject to reduction.  No
modification of, or successor provision to, Section 280G or Section 4999
subsequent to the date of this Agreement shall, however, reduce the benefits to
which the Executive would be entitled under this Agreement in the absence of
this Section 5(j) to a greater extent than they would have been reduced if
Section 280G and Section 4999 had not been modified or superseded subsequent to
the date of this Agreement, notwithstanding anything to the contrary provided in
the first sentence of this Section 5(j).

 

Section 6.              Further Obligations of the Executive.

 

(a)           (1)           During the Executive’s employment by the Companies,
whether before or after the Employment Period, and after the termination of
Executive’s employment by the Companies, the Executive shall not, directly or
indirectly, disclose, disseminate, make available or use any confidential
information or proprietary data of the Companies or any of their Subsidiaries,

 

12

--------------------------------------------------------------------------------


 

except as reasonably necessary or appropriate for the Executive to perform the
Executive’s duties for the Companies, or as authorized in writing by the Board
or as required by any court or administrative agency (and then only after prompt
notice to the Companies to permit the Companies to seek a protective order).

 

(2)           For purposes of this Agreement, “confidential information or
proprietary data” means information and data prepared, compiled, or acquired by
or for the Executive during or in connection with the Executive’s employment by
the Companies (including, without limitation, information belonging to or
provided in confidence by any Customer, Supplier, trading partner or other
Person to which the Executive had access by reason of Executive’s employment
with the Companies) which is not generally known to the public or which could be
harmful  to the Companies or their Subsidiaries if disclosed to Persons outside
of the Companies.  Such confidential information or proprietary data may exist
in any form, tangible or intangible, or media (including any information
technology-related or electronic media) and includes, but is not limited to, the
following information of or relating to the Companies or any of their
Subsidiaries, Customers or Suppliers:

 

(i)            Business, financial and strategic information, such as sales and
earnings information and trends, material, overhead and other costs, profit
margins, accounting information, banking and financing information, pricing
policies, capital expenditure/investment plans and budgets, forecasts,
strategies, plans and prospects.

 

(ii)           Organizational and operational information, such as personnel and
salary data, information concerning the utilization or capabilities of
personnel, facilities or equipment, logistics management techniques,
methodologies and systems, methods of operation data and facilities plans.

 

(iii)          Advertising, marketing and sales information, such as marketing
and advertising data, plans, programs, techniques, strategies, results and
budgets, pricing and volume strategies, catalog, licensing or other agreements
or arrangements, and market research and forecasts and marketing and sales
training and development courses, aids, techniques, instruction and materials.

 

(iv)          Product and merchandising information, such as information
concerning offered or proposed products or services and the sourcing of the
same, product or services specifications, data, drawings, designs, performance
characteristics, features, capabilities and plans and development and delivery
schedules.

 

(v)           Information about existing or prospective Customers or Suppliers,
such as Customer and Supplier lists and contact information, Customer preference
data, purchasing habits, authority levels and business methodologies, sales
history, pricing and rebate levels, credit information and contracts.

 

(vi)          Technical information, such as information regarding plant and
equipment organization, performance and design, information technology and
logistics systems and related designs, integration, capabilities, performance
and plans, computer hardware and software, research and development objectives,
budgets and results, intellectual property applications, and other design and
performance data.

 

(b)           All records, files, documents and materials, in whatever form and
media, relating to the Companies’ or any of their Subsidiaries’ business
(including, but not limited to, those containing

 

13

--------------------------------------------------------------------------------


 

or reflecting any confidential information or proprietary data) which the
Executive prepares, uses, or comes into contact with, including the originals
and all copies thereof and extracts and derivatives therefrom, shall be and
remain the sole property of the Companies or their Subsidiaries.  Upon
termination of the Executive’s employment for any reason, whether during or
after the Employment Period, the Executive shall immediately return all such
records, files, documents, materials and other property of the Companies and
their Subsidiaries in the Executive’s possession, custody or control, in good
condition, to the Companies.

 

(c)           The Companies maintain, and Executive acknowledges and agrees, the
Companies have and will entrust Executive with proprietary information,
strategies, knowledge, customer relationships and know-how which would be
detrimental to the Companies’ interest in protecting relationships with
Customers and/or Suppliers if Executive were to provide services or otherwise
participate in the operation of a competitor of the Companies.  Therefore,
during (i) the Executive’s employment by the Companies, whether during or after
the Employment Period, and (ii) the eighteen (18) month period following the end
of Executive’s employment with the Companies, the Executive shall not in any
capacity (whether as an owner, employee, consultant or otherwise) at any time
perform, manage, supervise, or be responsible or accountable for anyone else who
is performing services — which are the same as, substantially similar or related
to the services the Executive is providing, or during the last two years of the
Executive’s employment by the Companies has provided, for the Companies or their
Subsidiaries — for, or on behalf of, any other Person who or which is (1) a
wholesaler of office products, including traditional office products, computer
consumable products, office furniture, janitorial and/or sanitation products,
food service paper/non-food products, audio/visual and business machines or such
other products whether or not related to the foregoing provided by the Companies
or their Subsidiaries during the last twelve (12) months of the Executive’s
employment with the Companies, whether during or after the Employment Period,
(2) a provider of services the same as or substantially similar to those
provided by the Companies or their Subsidiaries during the last twelve (12)
months of the Executive’s employment with the Companies, whether during or after
the Employment Period, or (3) engaged in a line of business other than described
in (1) or (2) hereinabove which is the same or substantially similar to the
lines of business engaged in by the Companies or their Subsidiaries, or to any
line of business which to the Executive’s knowledge is under active
consideration or planning by the Companies and their Subsidiaries, during the
last twelve (12) months of the Executive’s employment with the Companies,
whether during or after the Employment Period.

 

(d)           (1)           During (i) the Executive’s employment by the
Companies, whether during or after the Employment Period, and (ii) the eighteen
(18) month period following the end of the Executive’s  employment with the
Companies, the Executive shall not at any time, directly or indirectly, solicit
any Customer for or on behalf of any Person other than the Companies or any of
their Subsidiaries with respect to the purchase of (A) office products,
including traditional office products, computer consumable products, office
furniture, janitorial and/or sanitation products, food service paper/non-food
products, audio/visual and business machines, or such other products whether or
not related to the foregoing provided by the Companies or their Subsidiaries to
such Customer during the last twelve (12) months of the Executive’s employment
with the Companies, whether during or after the Employment Period, (B) services
the same as or substantially similar to those provided by the Companies or their
Subsidiaries to such Customer during the last twelve (12) months of the
Executive’s  employment with the Companies, whether during or after the
Employment Period or (C) products or services from a line of business other than
as described in (A) or (B) herein which are the same or substantially similar to
the products and services provided to such Customer from a line of business
engaged in by the Companies or their Subsidiaries during the last twelve (12)
months of the Executive’s  employment with the Companies, whether during or

 

14

--------------------------------------------------------------------------------


 

after the Employment Period.  Without limiting the foregoing, (i) during the
Executive’s employment by the Companies, whether during or after the Employment
Period, and (ii) insofar as the Executive may be employed by, or acting for or
on behalf of, a Supplier at any time within the eighteen (18) month period
following the end of the Executive’s employment with the Companies, the
Executive shall not at any time, directly or indirectly, solicit any Customer to
switch the purchase of the products or services described hereinabove from the
Companies or their Subsidiaries to Supplier.

 

(2)           For purposes of this Agreement, a “Customer” is any Person who or
which has ordered or purchased by or from the Companies or any of their
Subsidiaries (A) office products, including traditional office products,
computer consumable products, office furniture, janitorial and/or sanitation
products, food service paper/non-food products, audio/visual and business
machines or such other products whether or not related to the foregoing,
(B) services provided by or from the Companies or any of their Subsidiaries or
(C) products or services from a line of business other than as described in
(A) or (B) herein which are the same or substantially similar to the products
and services from a line of business engaged in by the Companies or their
Subsidiaries during the last twelve (12) months of the Executive’s employment
with the Companies, whether during or after the Employment Period.  For purposes
of this Agreement, a “Supplier” is any Person who or which has furnished to the
Companies or their Subsidiaries for resale (A) office products, including
traditional office products, computer consumable products, office furniture,
janitorial and/or sanitation products, food service paper/non-food products,
audio/visual and business machines or such other products whether or nor related
to the foregoing (B) services provided by or from the Companies or any of their
Subsidiaries or (C) products or services from a line of business other than as
described in (A) or (B) herein which are the same or substantially similar to
the products and services from a line of business engaged in by the Companies or
their Subsidiaries during the last twelve (12) months of the Executive’s
employment with the Companies, whether during or after the Employment Period.

 

(e)           During the Executive’s employment by the Companies, whether during
or after the Employment Period, and during the twenty-four (24) month period
following the end of the Executive’s employment with the Companies, the
Executive shall not at any time, directly or indirectly, induce or solicit any
employee of the Companies or any of their Subsidiaries for the purpose of
causing such employee to terminate his or her employment with the Companies or
such Subsidiary.

 

(f)            The Executive shall not, directly or indirectly, make or cause to
be made (and shall prohibit the officers, directors, employees, agents and
representatives of any Person controlled by Executive not to make or cause to be
made) any disparaging, derogatory, misleading or false statement, whether orally
or in writing, to any Person, including members of the investment community,
press, and customers, competitors and advisors to the Companies, about the
Companies, their respective parents, Subsidiaries or Affiliates, their
respective officers or members of their boards of directors, or the business
strategy or plans, policies, practices or operations of the Companies, or of
their respective parents, Subsidiaries or Affiliates.

 

(g)           If any court determines that any portion of this Section 6 is
invalid or unenforceable, the remainder of this Section 6 shall not thereby be
affected and shall be given full effect without regard to the invalid
provision.  If any court construes any of the provisions of Section 6(c), 6(d),
6(e) or 6(f) above, or any part thereof, to be unreasonable because of the
duration or scope of such provision, such court shall have the power to reduce
the duration or scope of such provision and to enforce such provision as so
reduced.

 

15

--------------------------------------------------------------------------------


 

(h)           During the Executive’s employment with the Companies, whether
during or after the Employment Period, and during the eighteen (18) month period
following the end of Executive’s employment with the Companies, the Executive
agrees that, prior to accepting employment with a Customer or Supplier of the
Companies, the Executive will give notice to the Chief Executive Officer of the
Companies.  The Companies reserve the right to make such Customer or Supplier
aware of the Executive’s obligations under Section 6 of this Agreement.

 

(i)            During and following Executive’s Employment Period, the Executive
shall furnish a copy of this Section 6 in its entirety to any prospective
employer prior to accepting employment with such prospective employer.

 

(j)            The Executive hereby acknowledges and agrees that damages will
not be an adequate remedy for the Executive’s breach of any provision of this
Section 6, and further agrees that the Companies shall be entitled to obtain
appropriate injunctive and/or other equitable relief for any such breach,
without the posting of any bond or other security, in addition to all other
legal remedies to which the Companies may be entitled.

 

Section 7.              Successors.  The Companies may assign their rights under
this Agreement to any successor to all or substantially all the assets of the
Companies, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Companies.  Any such
assignment by the Companies shall remain subject to the Executive’s rights under
Section 5 hereof.  The rights of the Executive under this Agreement may not be
assigned or encumbered by the Executive, voluntarily or involuntarily, during
the Executive’s lifetime, and any such purported assignment shall be void ab
initio.  Notwithstanding the foregoing, all rights of the Executive under this
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, estates, executors, administrators, heirs and
beneficiaries.  All amounts payable to the Executive hereunder shall be paid, in
the event of the Executive’s death, to the Executive’s estate, heirs or
representatives.

 

Section 8.              Third Parties.  Except for the rights granted to the
Companies and their Subsidiaries pursuant hereto (including, without limitation,
pursuant to Section 6 hereof) and except as expressly set forth or referred to
herein, nothing herein expressed or implied is intended or shall be construed to
confer upon or give any person other than the parties hereto and their
successors and permitted assigns any rights or remedies under or by reason of
this Agreement.

 

Section 9.              Enforcement.  The provisions of this Agreement shall be
regarded as divisible and, if any of said provisions or any part or application
thereof is declared invalid or unenforceable by a court of competent
jurisdiction, the same shall not affect the other provisions hereof, other parts
or applications thereof or the whole of this Agreement, but such provision shall
be deemed modified to the extent necessary to render such provision enforceable,
and the rights and obligations of the parties shall be construed and enforced
accordingly, preserving to the fullest permissible extent the intent and
agreements of the parties herein set forth.

 

Section 10.            Amendment.  Except as otherwise provided in this
Section 10, this Agreement may not be amended or modified at any time except by
a written instrument approved by the Board, and executed by the Companies and
the Executive; provided, however, that any attempted amendment or modification
without such approval and execution shall be null and void ab initio and of no
effect.  Notwithstanding the foregoing, effective upon 30 days’ notice to
Executive and without further consideration from the Company, this Agreement may
be amended by the Company in its sole discretion to the limited extent it deems
necessary and appropriate to conform the terms of this Agreement to the
requirements of any applicable laws, rules and regulations enacted or
promulgated after the Effective Date

 

16

--------------------------------------------------------------------------------


 

of this Agreement.  Any such amendments shall preserve the value of any payments
or benefits payable to Executive under this Agreement to the extent practicable
without defeating the purpose of the amendment, as determined in the sole
discretion of the Company.

 

Section 11.            Payment; Taxes and Withholding.  The Company shall be
responsible as employer for payment of all cash compensation and severance
payments provided herein and Holding shall cause the Company to make such
payments.  The Executive shall not be entitled to receive any additional
compensation from either of the Companies for any services the Executive
provides to Holding or the Companies’ Subsidiaries.  The Company shall be
entitled to withhold from any amounts to be paid to the Executive hereunder any
federal, state, local, or foreign withholding or other taxes or charges which it
is from time to time required to withhold.  The Company shall be entitled to
rely on an opinion of counsel if any question as to the amount or requirement of
any such withholding shall arise.  Executive shall be solely responsible for the
payment of all taxes due and owing with respect to wages, benefits, and other
compensation provided to him hereunder.  This Agreement is intended to satisfy,
or be exempt from, the requirements of Section 409A(a)(2), (3) and (4) of the
Code, including current and future guidance and regulations interpreting such
provisions, and should be interpreted accordingly.  Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable under this Agreement by reason of Executive’s
“separation from service” (as defined under Treas. Reg. Section 1.409A-1(h))
during a period in which Executive is a “specified employee” (as defined in Code
Section 409A(2)(B)(i)), then: (i) the amount of such non-exempt deferred
compensation that would otherwise be payable during the six-month period
immediately following Executive’s separation from service will be accumulated
through and paid or provided on the first day of the seventh month following
Executive’s separation from service (or, if Executive dies during such period,
within 30 days after Executive’s death) (in either case, the “Required Delay
Period”); and (ii) the normal payment or distribution schedule for any remaining
payments or distributions will resume at the end of the Required Delay Period. 
If Executive is entitled to be paid or reimbursed for any taxable expenses under
this Agreement, including without limitation under Sections 5(c)(vi) and
5(d)(v), and such payments or reimbursements are includible in Executive’s
federal taxable income, the amount of such expenses reimbursable in any one
calendar year shall not affect the amount reimbursable in any other calendar
year, and the reimbursement of an eligible expense must be made no later than
December 31 of the year after the year in which the expense was incurred.  No
right of Executive to reimbursement of expenses under this Agreement, including
without limitation under Sections 5(c)(v) and 5(d)(v), shall be subject to
liquidation or exchange for another benefit.

 

Section 12.            Governing Law.  This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Illinois, without regard to principles of conflicts of law
of Illinois or any other jurisdiction.

 

Section 13.            Notice.  Notices given pursuant to this Agreement shall
be in writing and shall be deemed given when received and, if mailed, shall be
mailed by United States registered or certified mail, return receipt requested,
addressee only, postage prepaid:

 

If to the Companies:

 

United Stationers Inc.

United Stationers Supply Co.

One Parkway North Blvd.

Suite 100

Deerfield, Illinois  60015-2559

Attention:  General Counsel

 

17

--------------------------------------------------------------------------------


 

If to the Executive:

 

 

 

or to such other address as the party to be notified shall have given to the
other in accordance with the notice provisions set forth in this Section 13.

 

Section 14.            No Waiver.  No waiver by either party at any time of any
breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at any time.

 

Section 15.            Headings.  The headings contained herein are for
reference only and shall not affect the meaning or interpretation of any
provision of this Agreement.

 

Section 16.            Indemnification.  The provisions set forth in the
Indemnification Agreement appended hereto as Attachment A are hereby
incorporated into this Agreement and made a part hereof.  The parties shall
execute the Indemnification Agreement contemporaneously with the execution of
this Agreement.

 

Section 17.            Execution in Counterparts.  This Agreement, including the
Indemnification Agreement, may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

Section 18.            Arbitration.  Any dispute, controversy or question
arising under, out of, or relating to this Agreement (or the breach thereof),
or, the Executive’s employment with the Companies or termination thereof, shall
be referred for arbitration in Chicago, Illinois to a neutral arbitrator
selected by the Executive and the Companies (or if the parties are unable to
agree on selection of such an arbitrator, one selected by the American
Arbitration Association pursuant to its rules referred to below) and this shall
be the exclusive and sole means for resolving such dispute.  Such arbitration
shall be conducted in accordance with the National Rules for Resolution of
Employment Disputes of the American Arbitration Association.  Except as provided
in Section 5(d)(x) above, the arbitrator shall have the discretion to award
reasonable attorneys’ fees, costs and expenses to the prevailing party. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  Nothing in this Section 18 shall be construed so
as to deny the Companies the right and power to seek and obtain injunctive
relief in a court of equity for any breach or threatened breach by the Executive
of any of the Executive’s covenants in Section 6 hereof.  Moreover, this
Section 18 and Section 12 hereof shall not be applicable to any dispute,
controversy or question arising under, out of, or relating to the
Indemnification Agreement.

 

Section 19.            Survival.  Notwithstanding the stated Term of this
Agreement, the provisions of this Agreement necessary to carry out the intention
of the parties as expressed herein, including without limitation those in
Sections 5, 6, 7, 16 and 18, shall survive the termination or expiration of this
Agreement.

 

Section 20.            Construction.  The parties acknowledge that this
Agreement is the result of arm’s-length negotiations between sophisticated
parties each afforded representation by legal counsel.  Each and every provision
of this Agreement shall be construed as though both parties participated equally
in the drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

 

18

--------------------------------------------------------------------------------


 

Section 21.            Free to Contract.  The Executive represents and warrants
to the Companies that the Executive is able freely to accept employment by the
Companies as described in this Agreement and that there are no existing
agreements, arrangements or understandings, written or oral, that would prevent
the Executive from entering into this Agreement, would prevent or restrict the
Executive in any way from rendering services to the Companies as provided herein
during the Employment Period or would be breached by the future performance by
the Executive of the Executive’s duties and responsibilities hereunder.

 

Section 22.            Entire Agreement.  This Agreement, including the
Indemnification Agreement and any other written undertakings by the Executive
referred to herein, supersedes all other agreements, arrangements or
understandings (whether written or oral) between the Companies and the Executive
with respect to the subject matter of this Agreement, including without
limitation the Prior Agreement and the Executive’s employment relationship with
the Companies and any of their Subsidiaries, and this Agreement contains the
sole and entire agreement among the parties hereto with respect to the subject
matter hereof.

 

Section 23.            Recovery of Payments.  The Company may recover any cash
or equity awarded to Executive under this Agreement or any plan or program of
the Company, or proceeds from the sale of such equity, to the extent required by
any rule of the Securities and Exchange Commission or any listing standard of
the Nasdaq Stock Market, including any rule or listing standard requiring
recovery of incentive compensation in connection with an accounting restatement
due to the Company’s material noncompliance with any financial reporting
requirement under the securities laws, which recovery shall be subject to the
terms of any policy of the Company implementing such rule or listing standard.

 

IN WITNESS WHEREOF, the parties have executed this Agreement in one or more
counterparts, each of which shall be deemed one and the same instrument, as of
the day and year first written above.

 

 

EXECUTED ON :

UNITED STATIONERS INC.

 

 

                                            , 2011

By:

 

 

Name: Richard W. Gochnauer

 

Title:   Chief Executive Officer

 

 

 

EXECUTED ON:

UNITED STATIONERS SUPPLY CO.

 

 

 

 

                                            , 2011

By:

 

 

Name: Richard W. Gochnauer

 

Title: Chief Executive Officer

 

 

 

EXECUTED ON:

EXECUTIVE:

 

 

                                            , 2011

 

 

Name:

 

 

Title:

 

 

19

--------------------------------------------------------------------------------